                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


CHARLES D. J. BARNES,

               Plaintiff,

vs.                                                  No. CV 19-00536 MV/KRS


UNITED STATES DISTRICT COURT,
NEW MEXICO CORRECTIONAL FACILITY,
EDDY COUNTY DETENTION CENTER,
PNM,

               Defendants.

                                  ORDER TO SHOW CAUSE

       THIS MATTER is before the Court sua sponte. Plaintiff Charles D.J. Barnes filed his

Complaint for Violation of Civil Rights on June 7, 2019. (Doc. 1). Plaintiff did not pay the filing

fee or submit an application to proceed in forma pauperis at the time he filed the Complaint. The

Court entered an Order to Cure Deficiency on June 19, 2019, directing Plaintiff Barnes to either

pay the filing fee or submit an application to proceed under 28 U.S.C. § 1915 within thirty days of

entry of the Order. (Doc. 2). With the Order to Cure, the Court also provided Plaintiff with a form

Application to Proceed in District Court Without Prepayment of Fees or Costs. (Doc. 2 at 2). The

Order advised Plaintiff that, if he failed to cure the deficiency within the 30-day time period, the

Court could dismiss this proceeding without further notice. (Doc. 2 at 1).

       Plaintiff Barnes did not comply with the Court’s June 19, 2019 Order. Instead, on July 15,

2019, Plaintiff submitted a Motion for Leave to Proceed on Appeal Without Prepayment of Costs

or Fees, rather than submitting the § 1915 Application supplied by the Court.             (Doc. 8).

Subsequently, On July 29, August 1, and August 2, 2019, Plaintiff sent the Court three letters



                                                 1
purporting to include $40 partial payments for the filing fee. (Doc. 10, 11, 13). No payment was

included with any of the three letters.

       More than 30 days has elapsed since entry of the Court’s Order to Cure Deficiency and

Plaintiff has not paid the $400 filing fee, submitted an application to proceed under § 1915 in

proper form, or otherwise responded to the Court’s June 19, 2019 Order. The Court also takes

notice that Plaintiff Barnes previously had a prisoner civil rights case dismissed for failing to pay

the filing fee, submit an application to proceed under § 1915, or otherwise comply with the Court’s

orders. See Barnes v. State of New Mexico, No. CV 18-01059 RB/LF.

       Under 28 U.S.C. §§ 1914(a) and 1915(a), the Court is required collect the filing fee from

the Plaintiff or authorize Plaintiff to proceed without prepayment of the fee. Plaintiff has failed to

either pay the $400.00 filing fee or submit an application to proceed under § 1915 in proper form.

Therefore, the Court will order Plaintiff to show cause within thirty (30) days of the date of entry

of this Order why this proceeding should not be dismissed for failure to comply with the

requirements of 28 U.S.C. §§ 1914 and 1915 and with the Court’s June 19, 2019 Order to Cure

Deficiency. If Plaintiff does not show cause within thirty (30) days, the Court may dismiss this

case without further notice.

       IT IS ORDERED that Plaintiff Charles D. J. Barnes show cause, within thirty (30) days of

entry of this Order, why the Plaintiff’s Complaint should not be dismissed for failure to comply

with 28 U.S.C. §§ 1914 and 1915 and with the Court’s June 19, 2019 Order to Cure Deficiency.



                                               ___________________________________
                                               UNITED STATES MAGISTRATE JUDGE




                                                  2
